DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-8 are pending in this office action and presented for examination. Claim 1 is newly cancelled and claims 2-8 are newly added by the preliminary amendment received January 18, 2022.

Claim Objections
Claims 2-8 are objected to because of the following informalities.  Appropriate correction is required.
In claim 2, line 8, an “and” should be added at the end of the line to make clear that no further elements of the processor are recited beyond the execution circuitry of claim 2, line 9.
In claim 2, line 9, “the decoded DSP instruction” should be “the decoded single DSP instruction” for antecedent basis clarity. 
Claims 3-8 are objected to for failing to alleviate the objections of claim 2 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8 of copending Application No. 17518291 in view of Abdallah et al. (Abdallah) (US 7133040). This is a provisional nonstatutory double patenting rejection.
All the limitations of instant claims 2-8 are respectively taught by claims 2-8 of the ‘291 application, except for limitations reflecting that the instant claims are directed towards extracting packed words (and therefore the instant claims recite “16” most significant bits and bit position 0 to 15 in various locations) whereas the ‘291 claims are directed towards extracting packed doublewords (and therefore the ‘291 claims recite “32” most significant bits and bit position 0 to 31 in analogous locations). However, Abdallah discloses writing 16 bits in particular (col. 2, lines 32-33, extract from the 64 bit word into the lower 16-bit word of a register). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Abdallah with each of the claims of the ‘291 application as this modification merely entails simple substitution of one known element for another to obtain predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the data size to be 16 bits in particular, in view of the well-known trade-offs between a larger size (which can represent a greater range of data) and a smaller size (which is less costly).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites the limitation “the third operand specifies an 8-bit immediate to indicate the one or more count values” in lines 1-2. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., paragraph [0041]) does not appear to provide support for an 8-bit immediate to indicate more than one count value. 
Claim 5 is rejected for failing to alleviate the rejection of claim 4 above.

Claim 5 recites the limitation “six lowest consecutive bits within the 8-bit immediate is to indicate the one or more count values” in lines 1-2. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., paragraph [0041]) does not appear to provide support for the six lowest consecutive bits within the 8-bit immediate indicating more than one count value. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a hardware decoder to decode a single digital signal processing (DSP) instruction” in line 2. However, it is indefinite as to whether the limitation is conveying that the recited hardware decoder does not decode any other instructions besides the “single” digital signal processing (DSP) instruction; whether the limitation is conveying that the recited hardware decoder does not decode any other digital signal processing (DSP) instructions besides the “single” digital signal processing (DSP) instruction (but does decode other non-DSP instructions), or whether another interpretation is intended.
Claim 2 recites the limitation “a 128-bit width vector extension prefix based opcode encoding” in lines 3-4. However, it is indefinite as to what is being conveyed by this limitation. For example, it is indefinite as to whether it is the vector, the vector extension, the vector extension prefix, the opcode encoding, or something else, which is 128 bits wide. For example, it is indefinite as to whether it is the extension prefix, the opcode encoding, or something else, which is a vector. For the purposes of prior art rejection, Examiner is taking the opcode encoding to be 128 bits wide, and the opcode encoding to be a vector.
Claim 2 recites the limitation “the single DSP instruction specifying three operands only, including a first operand … a second operand … and a third operand” in lines 4-7. However, the metes and bounds of the limitation are indefinite, in view of the “only” language conflicting with the “including” language. Note that the “only” language implies a closed group (in other words, a group consisting of three operands), whereas “including” implies an open group (in other words, a group that may include more than three operands). For the purposes of prior art rejection, Examiner is interpreting this limitation to convey a closed group.
Claim 2 recites the limitation “64-bits” in line 10. However, it is indefinite as to whether this limitation is intended to be interpreted under as a noun (e.g., as “64 bits”) or as an adjective (e.g., as “64-bit”). Note that this limitation is also recited in claim 2, line 11; claim 2, line 14; and claim 2, line 24. For the purposes of prior art rejection, Examiner is interpreting this limitation to convey an adjective.
Claim 2 recites the limitation “each of two aligned 64-bits data elements of each of the two aligned 64-bits data elements” in lines 10-11. However, it is indefinite as to what is being conveyed by the “each of X of each of the X” format of the claim. 
Claim 2 recites the limitation “right-shifting bits in each of two aligned 64-bits data elements of each of the two aligned 64-bits data elements in the 128-bit source register or 128-bit memory location, other than a respective sign bit, by the one or more count values indicated by the third operand” in lines 10-13. However, it is indefinite, in the scenario in which there is more than one count value, as to whether each of the data elements is shifted by the plurality of count values additively, or whether, for example, a first data element is shifted by a first count value (but not a second count value) and a second data element is shifted by a second count value (but not a first count value). For the purposes of prior art rejection, Examiner is taking the former possibility to be the case.
Claim 2 recites the limitation “the two aligned 64-bit data elements” in line 16. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 2, lines 20-21; and claim 2, lines 22-23.
Claim 2 recites the limitation “using on a rounding mode” in line 17. However, the metes and bounds of this limitation are indefinite, at least in part in view of the usage of “on” within. 
Claim 2 recites the limitation “setting a bit in the control register as a saturation flag when saturation occurs on the most significant 16 bits in each of the two aligned 64-bit data elements, without affecting any arithmetic flags of the processor” in lines 19-21. However, the metes and bounds of the limitation are indefinite. For example, it is indefinite as to how saturation can occur on the most significant 16 bits in each of the two aligned 64-bit data elements, given that these most significant 16 bits in each of the two aligned 64-bit data elements were the result of right-shifting and sign bit propagating rather than, for example, addition or multiplication. It is further unclear as to whether the saturating occurs on the rounded most significant 16 bits. 
Claim 2 recites the limitation “setting a bit in the control register as a saturation flag when saturation occurs on the most significant 16 bits in each of the two aligned 64-bit data elements, without affecting any arithmetic flags of the processor” in lines 19-21. However, it is indefinite as to whether the bit is set when saturation occurs on the most significant 16 bits in any of the two aligned 64-bit data elements, or the bit is set when saturation occurs on the most significant 16 bits in both of the two aligned 64-bit data elements.
Claim 2 recites the limitation “setting a bit in the control register as a saturation flag when saturation occurs on the most significant 16 bits in each of the two aligned 64-bit data elements, without affecting any arithmetic flags of the processor” in lines 19-21. However, the metes and bounds of this limitation are indefinite, because setting a saturation flag would seem to be affect an arithmetic flag of the processor.
Claim 2 recites the limitation “writing the most significant 16 bits including the respective sign bit, in each of the two aligned 64-bit data elements after the rounding, into bit position 0 to 15 of one of two 64-bits data elements in the 128-bit destination register” in lines 22-24. However, it is indefinite as to whether the most significant 16 bits including the respective sign bit, in each of the two aligned 64-bit data elements after the rounding, are written into bit position 0 to 15 of a same one of two 64-bits data elements in the 128-bit destination register (e.g., sequentially), or whether the most significant 16 bits including the respective sign bit, in each of the two aligned 64-bit data elements after the rounding, are respectively written into bit position 0 to 15 of two 64-bits data elements in the 128-bit destination register.
Claims 3-8 are rejected for failing to alleviate the rejections of claim 2 above.

Conclusion
Note that pertinent references, which were cited and explained in office actions of the parent application 15/850949 (see the pertinent prior art sections in paragraph 82 of the Office Action dated May 28, 2019, and paragraph 38 of the Office Action dated February 5, 2021, as well as reference citations used to formulate prior art rejections throughout the prosecution of the case), have been listed in the Information Disclosure Statement filed on January 18, 2022, in the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182